Riddick, J., (after stating the facts). This action was commenced before a justice of the peace by attachment. The only question presented by the appeal to this court is whether the circuit court, on appeal from a justice of the peace, can, upon a dissolution of an attachment, give a judgment for the return of the property attached or its value, where the value exceeds $100. On an appeal from a justice of the peace, the circuit court has only the jurisdiction that the justice of the peace had. But a justice of the peace has jurisdiction in suits for the recovery of personal property, when the value of the property does not exceed the sum of $300. Const, art. 7, § 40. And in an action to recover personal property, when delivery of the property cannot be, had, the court may give judgment for the value thereof. Sand. & H. Dig., § 6398. A justice of the peace may render such a judgment when the value of the property does not exceed $300. Now, in this case, when the attachment had been dismissed, the defendants claimed the return of the propert}^ or its value. If the property could have been returned, the judgment would have been for the return of the property; but, as the return could not be had, the court gave judgment for its value. As this value did not exceed the $300, we think the court had jurisdiction. The plaintiff did not 'ask for damages to the property, but their claim in this case, after the dismissal of the attachment, was in the nature of a suit for the property, and the judgment for the value was in lieu of the property itself, -which could not he returned. Norman y. Fife, 61 Ark. 33. The question, we admit, is not altogether clear, but we are of the opinion that the judgment is right; and it is therefore affirmed.